Case 2:20-cv-00544-SPC-MRM Document 2 Filed 08/12/20 Page 1 of 3 PageID 13




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

SAMMY LEE KING,

              Petitioner,

v.                                                  Case No.: 2:20-cv-544-FtM-38MRM

STATE OF FLORIDA,

               Respondent.
                                            /

                                  OPINION AND ORDER1

         Before the Court is Petitioner Sammy Lee King’s handwritten Petition for Writ of

Habeas Corpus filed July 31, 2020. (Doc. 1). Petitioner filed the Petition while a pretrial

detainee being held in the Lee County Jail. King challenges his state charges (in case

number 19-CF-19094), claiming officials failed to establish probable cause within twenty-

four hours and he was not taken to a first appearance in a timely manner. The state court

docket reflects King’s criminal case remains pending and a plea hearing is scheduled for

August 12, 2020.2

         As a preliminary matter, the Petition is not cognizable under § 2254 because, as a

pretrial detainee, Worley is not “in custody pursuant to the judgment of a State court.” 28

U.S.C. § 2254(a); Medberry v. Crosby, 351 F.3d 1049, 1059 (11th Cir. 2003).

Consequently, because King is a pretrial detainee, the Court construes the Petition as


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
2   www.matrix.leeclerk.org/case/docview.
Case 2:20-cv-00544-SPC-MRM Document 2 Filed 08/12/20 Page 2 of 3 PageID 14




being brought under § 2241. Medberry, 351 F.3d at 1060 (discussing the differences

between § 2254 and § 2241 and applying § 2241 to pretrial detainees); see also Thomas

v. Crosby, 371 F.3d 782, 786 (11th Cir. 2004). Nonetheless, King is not entitled to relief

under § 2241 because he does not allege or demonstrate that he has exhausted his

claims in state court. Wilkinson v. Dotson, 544 U.S. 74, 79 (2005). Notably, federal

habeas relief is not intended as a “pre-trial motion forum for state prisoners.” Braden v.

30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 493 (1973).

       Further, principles of equity, comity, and federalism require the Court to abstain

from interfering in state criminal proceedings. See Younger v. Harris, 401 U.S. 37, 45

(1971) (“absent extraordinary circumstances” federal court should not enjoin state

criminal proceedings). King provides no reasons for this Court to overlook the abstention

principle. Nor does he allege any facts that warrant application any exception to the

Younger doctrine. See Hughes v. Attorney General of Florida, 377 F.3d 1258, 1263 n.6

(11th Cir. 2004).3

                                 Certificate of Appealability

       Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases in the United

States District Courts, the “district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.” Because Petitioner is not entitled

to habeas corpus relief, the Court must now consider whether he is entitled to a certificate

of appealability. It finds that he is not.



3 Noting the Supreme Court in Younger set three exceptions to the abstention doctrine:
“(1) there is evidence of state proceedings motivated by bad faith, (2) irreparable injury
would occur, or (3) there is no adequate alternative state forum where the constitutional
issues can be raised.” Ibid.




                                              2
Case 2:20-cv-00544-SPC-MRM Document 2 Filed 08/12/20 Page 3 of 3 PageID 15




       A prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal

a district court’s denial of his petition. 28 U.S.C. § 2253(c)(1). Rather, a district court must

first issue a certificate of appealability (“COA”). “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). To make such a showing, Petitioner must demonstrate that “reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or

wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller–El, 537 U.S. at 335–36. Petitioner has not

made the requisite showing in these circumstances. Because Petitioner is not entitled to

a certificate of appealability, he is not entitled to appeal in forma pauperis.

       Accordingly, it is now

       ORDERED:

       1. Petitioner’s construed Petition under 28 U.S.C. § 2241 (Doc. 1) is DISMISSED

           without prejudice.

       2. The Clerk is DIRECTED to deny any pending motions as moot, enter judgment,

           and close this file.

       3. Petitioner is not entitled to a certificate of appealability.

       DONE and ORDERED in Fort Myers, Florida this 12th day of August 2020.




SA: FTMP-1
Copies: All Parties of Record




                                               3
